\%5H-lt
                                ELECTRONIC RECORD




COA#       12-13-00126-CR                        OFFENSE:        19.02


           Chester Alan Staples v. The State
STYLE:     ofTexas                               COUNTY:         Anderson

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    3rd District Court


DATE: 09/17/2014                  Publish: NO    TCCASE#:        30979




                        IN THE COURT OF CRIMINAL APPEALS


         Chester Alan Staples v. The State of
STYLE:   Texas                                       CCA#:               13S¥ -IH
         PftO SE                      Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:

date:    03l<z<r{a<?/<r                              SIGNED:                          PC:

JUDGE:                                                PUBLISH:                        DNP:

 !(&*&* ?>t. t*>oui<L Myr—
                                                     flfPECLAtfr*              MOTION FOR
                                                   REHEARING IN CCA IS: c/k^jec/ yY^a>y ^ ">&*£"
                                                   JUDGE: /°<C;        KeJ/e-r flf". t**fvlef^r*nf

                                                                              ELECTRONIC RECORD
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS f<'Lt C0PY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




5/29/2015             SSI \jOX ICJ                             COA No. 12-13-00126-CR
STAPLES, CHESTER ALAN tp\ctp©X309/9f                                       PD-1354-14
Pursuant to Rule 69.4(a) T.R.A.P!^tl^reG.oiT(|Js"*returned to the court of appeals.
                                       ^E5S2S2^                            Abel Acosta, Clerk
                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *